Citation Nr: 1722176	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for thoracic kyphosis and intervertebral disc syndrome (IVDS). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from May 2006 to September 2006 and from January 2008 to December 2009. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Board remanded the case for further development.  The case has since been returned for further appellate consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Board directed the AOJ to confirm the Veteran's current address and schedule him for another VA spine examination in connection with his claim.  The AOJ submitted an initial request for the examination in September 2015 to Veterans Evaluation Services Inc., a private contractor.  In October 2015, the contractor notified the AOJ that the Veteran failed to report for the scheduled examination; the Veteran's address at the time was noted to be in Rowena, Texas.  Subsequently, the AOJ attempted to call the Veteran on two occasions to confirm his current address; however, the Veteran did not respond.  The AOJ then rescheduled the VA examination at the West Texas VA Health Care System in Big Spring, Texas.  The AOJ notified the Veteran that a VA examination was to be scheduled; the Veteran's address was noted to be in San Angelo, Texas.  The Veteran cancelled the VA examination scheduled for November 4, 2015 because he did not have transportation.  The examination was then rescheduled for November 23, 2015, at which time the Veteran failed to report for the examination without any cause provided.  In an April 2017 appellate brief, the Veteran's representative requested a VA examination be rescheduled that is within a reasonable distance from the Veteran's home.  The Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim, and if he does not report, the file should be properly documented regarding notice of the appointment.

The Board reminds the Veteran that the "duty to assist is not always a one-way street," and that he has an obligation to actively participate, to include attending scheduled VA examinations.  He is expected to cooperate in the efforts to adjudicate the claim, and his failure to do so would subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Wood v. Derwinski, 1 Vet. App. 190, 193  (1991); Kowalski v. Nicholson, 19 Vet. App. 171, 178  (2005); see also 38 C.F.R. § 3.655.

Finally, the issue of entitlement to TDIU is not ripe for review at this time, as it is inextricably intertwined with the issue of entitlement to an increased evaluation for the service-connected thoracic spine disability.  See Henderson v. West, 12 Vet.App. 11, 20   (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Hence, that matter is remanded to the AOJ as well.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and his representative to confirm his current mailing address and document such efforts in the claims file.

2.  After completing the foregoing development, the Veteran should be scheduled for a VA medical examination at the nearest VA facility or contract examiner to his current address.  The examination should be conducted by the appropriate specialist to ascertain the current severity and manifestations of his service-connected thoracic kyphosis and intervertebral disc syndrome (IVDS).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's thoracic spine disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankyloses. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine and the opposing undamaged joints if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should further state whether the Veteran has intervertebral disc syndrome (IVDS) related to his thoracic kyphosis, the total duration of incapacitating episodes over the past 12 months, and identify all neurological manifestations of the disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




